Case 1:20-cv-02405-EGS Document 113-1 Filed 11/16/20 Page 1 of 2




                        Exhibit 1
      Case 1:20-cv-02405-EGS Document 113-1 Filed 11/16/20 Page 2 of 2




                 Outline of Discovery Topics in Vote Forward v. DeJoy

I.    Plans for the Handling of Election Mail in the Georgia Runoff

      A.    USPS’ plans, policies, guidelines, procedures, memoranda, stand-up talks, or
            proposals, etc. to timely deliver Election Mail in anticipation of the Georgia
            runoff elections in January 2021.

      B.    When and how the Intelligent Mail Barcode (“IMB”) feature with ballot STID
            codes or any other ballot tracking mechanism is used in Georgia.

      C.    Applicable service standards for Election Mail sent and received within Georgia.

      D.    Employee availability at facilities in the Georgia Districts from July 2020 through
            January 2021, including data on how employee availability compares to the
            national average of USPS districts for the same period.

II.   Recent and Ongoing Handling of Election Mail in the Georgia Districts

      A.    Policy and procedures on the use of late and extra trips, and the number of such
            trips, to and from facilities in the Districts that serve Georgia, i.e., Atlanta, Gulf
            Atlantic, and Tennessee (“Georgia Districts”) weekly for 2020 and daily since
            October 2020.

      B.    For each facility in the Georgia Districts, how and when the measures outlined in
            USPS’ October 13, 2020 and October 20, 2020 memoranda, as well as the Court
            Orders issued on October 30 and November 1, 2020, were implemented.

      C.    Conduct and results of ballot sweeps and the “all-clears” certification process at
            facilities in the Georgia Districts (such as whether mail was sent out the same day
            or held for the next day) in 2020, including related documentation,
            communications, reports, and relevant data.

      D.    Any communications or documents from ballot monitors and/or ambassadors,
            Postal Inspectors, Postal Police Officers, or any other persons affiliated with the
            USPS Office of Inspector General or United States Postal Inspection Service,
            regarding the delivery of Election Mail in the Georgia Districts for the November
            2020 election, including any reports regarding alleged violation(s) of USPS
            Election Mail policies and practices.

      E.    Data on Inbound Ballots that were sent and received within each of the Georgia
            Districts, including volume and processing scores in 2020.

      F.    Data on Inbound Ballots that were not sent to processing plants but directly
            expedited to the local board of elections in the Georgia Districts pursuant to the
            Extraordinary Measures implemented for the November 2020 Election.
